Exhibit 10.4

MONOLITHIC POWER SYSTEMS, INC.

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to the Employment Agreement (the “Amendment”) is made as of
December 16, 2008, by and between Monolithic Power Systems, Inc. (the
“Company”), and Deming Xiao (the “Employee”).

RECITALS

WHEREAS, the Company and the Employee entered into that certain Employment
Agreement dated March 10, 2008 (the “Agreement”).

WHEREAS, the Company and the Employee desire to amend the Agreement to comply
with the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended.

NOW, THEREFORE, the Company and the Employee agree that in consideration of the
foregoing and the promises and covenants contained herein, the parties agree as
follows:

AGREEMENT

1. Good Reason. Section 1(b) of the Agreement is hereby amended to read in its
entirety as follows:

““Good Reason” means, Executive’s termination of employment within ninety
(90) days following the expiration of any cure period (as discussed below)
following the occurrence of one or more of the following, without the
Executive’s written consent, (i) a material reduction by the Company in the
Executive’s base compensation as in effect immediately prior to such reduction,
except where a substantially equivalent percentage reduction in base salary is
applied to all other officers of the Company; (ii) a material, adverse reduction
in the Executive’s authority, responsibilities or duties, as measured against
the Executive’s authority, responsibilities or duties immediately prior to such
change; or (iii) a material change in the geographic location at which the
Executive must perform services (that is, the relocation of the Executive’s
place of work to a facility or a location more than fifty (50) miles from the
Executive’s then-present work location), but only if such relocation results in
an increased one-way commute of at least fifty (50) miles based on the
Executive’s primary residence at the time such relocation is announced. The
Executive will not resign for Good Reason without first providing the Company
with written notice within ninety (90) days of notice of the event that the
Executive believes constitutes “Good Reason” specifically identifying the acts
or omissions constituting the grounds for Good Reason and a reasonable cure
period of not less than thirty (30) days following the date of such notice.”



--------------------------------------------------------------------------------

2. Disability. Section 1(c) of the Agreement is hereby amended to read in its
entirety as follows:

““Disability” means the Executive is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months.”

3. Termination without Cause and Voluntary Termination with Good Reason.
Section 7 of the Agreement, entitled “Termination without Cause and Voluntary
Termination with Good Reason,” is hereby amended to read in its entirety as
follows:

“7. Termination without Cause and Voluntary Termination with Good Reason.
Subject to Section 12 below, if (i) the Company terminates the Executive’s
employment without Cause or the Executive resigns from the Company for Good
Reason, then subject to Section 7(c), the Executive shall receive severance
payments and partially-accelerated vesting of certain equity grants (together
the “Severance Benefits”) pursuant to sub-sections 7(a) and (b) below.

(a) Severance Payments. After the date of such termination, the Company shall,
for a period of six (6) months following the date of such termination,
(i) continue to pay the Executive at a rate based on the Executive’s
then-current Base Salary and target annual bonus, in installments in accordance
with the Company’s standard payroll practices (as in effect immediately prior to
such termination), and (ii) pay the Executive and the Executive’s dependents’
COBRA premiums under all Company-sponsored group health plans (other than the
Company’s Flexible Spending Account) that such individuals are enrolled in at
the time of such termination (unless the Company determines in its sole
discretion that such payment of COBRA premiums could result in the imposition of
any additional tax on the Executive, in which case the Company will instead
reimburse the Executive for the cost of the Executive’s and the Executive’s
dependents’ COBRA premiums, with such reimbursements to be made within thirty
(30) days of the date such premiums are made). In the event such termination
occurs within one (1) year following a Change of Control, then such payments and
benefits shall continue for a period of one (1) year after the date of such
termination. Notwithstanding the foregoing, however, (A) payments and benefits
under clauses (i) and (ii) shall terminate immediately upon the date the
Executive commences to provide services to another entity for compensation,
whether present or deferred, and the Executive shall provide the Company with
written notice of the Executive’s acceptance of such a service provider position
within three (3) days thereof and (B) benefits under subsection (ii) shall cease
on the date that the Executive (or the Executive’s dependents, as applicable)
ceases to be eligible for COBRA continuation coverage under the normal COBRA
rules.



--------------------------------------------------------------------------------

(b) Vesting Acceleration. Effective on such termination, the Executive shall
receive accelerated vesting equivalent to six (6) months of service beyond the
date of Executive’s termination with respect to the shares subject to any grant
of restricted stock or stock options (each, an “Equity Grant”) granted to the
Executive, regardless of whether granted prior to, coincident with, or after,
the Effective Date; provided, however, that in the event such termination occurs
within one (1) year following a Change of Control, then one hundred percent
(100%) of the remaining shares subject to each such Equity Grant shall become
vested in full and the period during which the Executive is permitted to
exercise (if applicable) any such Equity Grant shall be extended until the
earlier of (i) ten (10) years from the date of grant, or (ii) the expiration
date of such Equity Grant (as of the date of grant).

(c) Section 409A.

(i) Notwithstanding anything to the contrary in this Agreement, no severance
payable to the Executive, if any, pursuant to this Agreement, when considered
together with any other severance payments or separation benefits that are
considered deferred compensation under Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”) and the final regulations and any guidance
promulgated thereunder (“Section 409A”) (together, the “Deferred Compensation
Separation Benefits”) will be payable until the Executive has a “separation from
service” within the meaning of Section 409A.

(ii) Notwithstanding anything to the contrary in this Agreement, if the
Executive is a “specified employee” within the meaning of Section 409A at the
time of the Executive’s termination (other than due to death), then the Deferred
Compensation Separation Benefits that are payable within the first six
(6) months following the Executive’s separation from service, will become
payable on the first payroll date that occurs on or after the date six
(6) months and one (1) day following the date of the Executive’s separation from
service. All subsequent Deferred Compensation Separation Benefits, if any, will
be payable in accordance with the payment schedule applicable to each payment or
benefit. Notwithstanding anything herein to the contrary, if the Executive dies
following the Executive’s separation from service but prior to the six (6) month
anniversary of the separation, then any payments delayed in accordance with this
paragraph will be payable in a lump sum as soon as administratively practicable
after the date of the Executive’s death and all other Deferred Compensation
Separation Benefits will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment and benefit payable under
this Agreement is intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.

(iii) Any amount paid under this Agreement that satisfies the requirements of
the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations will not constitute Deferred Compensation Separation
Benefits for purposes of clause (i) above.



--------------------------------------------------------------------------------

(iv) Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Section 1.409A-
1(b)(9)(iii) of the Treasury Regulations that do not exceed the Section 409A
Limit (as defined below) will not constitute Deferred Compensation Separation
Benefits for purposes of clause (i) above.

(v) “Section 409A Limit” will mean the lesser of two (2) times: (A) the
Executive’s annualized compensation based upon the annual rate of pay paid to
the Executive during the Executive’s taxable year preceding the Executive’s
taxable year of the Executive’s termination of employment as determined under,
and with such adjustments as are set forth in, Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto, or (B) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which the Executive’s employment is terminated.

(vi) The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and the
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to the Executive under Section 409A.”

4. Section 13 of the Agreement, entitled “Tax Provisions,” is hereby amended to
read in its entirety as follows:

“13. Tax Provisions. In the event that the benefits provided for in the
Agreement, when aggregated with any other payments or benefits received by the
Executive, would (i) constitute “parachute payments” within the meaning of
Section 280G of the Code, and (ii) would be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then the Executive shall receive a
payment from the Company sufficient to pay the Excise Tax, less applicable tax
withholding. The payment of any additional excise tax and federal and state
income, employment or other taxes arising from the payment made by the Company
to the Executive pursuant to the previous sentence shall be the sole
responsibility of the Executive. The Company shall pay any amount required by
this Section 13 as soon as reasonably practicable, but in no event later than
the end of the Executive’s taxable year next following the Executive’s taxable
year in which the Executive remits the related taxes. Unless the Company and the
Executive otherwise agree in writing, any determination required under this
paragraph shall be made in writing by the Company’s independent public
accountants (the “Accountants”) whose determination shall be conclusive and
binding upon the Executive and the Company for all purposes. For purposes of
making the calculations required by this paragraph, the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the



--------------------------------------------------------------------------------

application of Sections 280G and 4999 of the Code. The Company and the Executive
shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
paragraph. The provisions of this Section 13 shall survive the termination of
this Agreement and the Executive’s employment with the Company.”

5. Full Force and Effect. To the extent not expressly amended hereby, the
Agreement shall remain in full force and effect.

6. Entire Agreement. This Amendment and the Agreement constitute the full and
entire understanding and agreement between the parties with regard to the
subjects hereof and thereof.

7. Successors and Assigns. This Amendment and the rights and obligations of the
parties hereunder shall inure to the benefit of, and be binding upon, their
respective successors, assigns, and legal representatives.

8. Counterparts. This Amendment may be executed in counterparts, all of which
together shall constitute one instrument, and each of which may be executed by
less than all of the parties to this Amendment.

9. Governing Law. This Amendment shall be governed in all respects by the
internal laws of California, without regard to principles of conflicts of law.

10. Amendment. Any provision of this Amendment may be amended, waived or
terminated by a written instrument signed by the Company and the Employee.

(Signature page follows)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have caused this Amendment to be
executed as of the date first set forth above.

 

DEMING XIAO     MONOLITHIC POWER SYSTEMS, INC. /s/ Deming Xiao     /s/ Michael
Hsing Signature     Signature Deming Xiao     Michael Hsing Print Name     Print
Name       President and CEO     Print Title

(Signature page to Amendment to Deming Xiao Employment Agreement)